DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 20 rejected under 35 USC 101 since the claims are directed to non-statutory subject matter. Claim(s) recite “a computer readable medium” which appear to cover both transitory and non-transitory embodiments. While Applicant’s Specification may or may not provide examples of a medium as claimed, such examples do not explicitly define the term. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a medium as claimed typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term, particularly when the specification is silent of an explicit definition.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
 	The Examiner suggests that the Applicant add the limitation “non-transitory” to the medium as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. 

Response to Arguments
Applicant’s arguments/remarks filed on 22 April 2022, pages 7-11 have been fully considered but are moot because the arguments do not apply to the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,8,10-11,14-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 2013/0346108 A1), in view of Birtwhistle (US 2013/0036210 A1).

Regarding claim 1, Kamen discloses a hospital network (hospital network 82 – fig. 4) or a laboratory network (Kamen, fig. 4, [0207], discloses a hospital network 82 which includes a hospital information network 84, an EMR 85, a CPOE 86, a PIS 87, a LIS 88, an integration engine 89, a integration capabilities component 90, a clinical state manager 91, databases 92, 95 and 98, a biomed application 94, a CQI listener 93, a pump application 96, a syringe application 97, a device gateway 99, a firewall 100, and medical devices 101) comprising: 
a plurality of analytical devices (medical devices 101) for performing in-vitro diagnosis (Kamen [0210] discloses various medical devices 101 are used to treat patients, such as infusion devices that deliver medication, nutrition and hydration in liquid form to patients via intravenous (IV) or subcutaneous routes. A pump application 96 and a syringe application 97 are applications that provide software intelligence to medical devices 101, by receiving, filtering and analyzing raw events, and retransmitting higher-level interpretations. Each type of medical device of the devices 101 may have a corresponding device application, e.g., one of the applications 96-97); and
a gateway (gateway 99) connected to the analytical devices (101) (Kamen [0213] each of the medical devices 101 may attempt to establish a secure network connection to the device gateway 99. Each of the medical devices 101 may collect programming, delivery status and exception events for each infusion and provide them to the device gateway 99 so that they may be reported as CQI messages to the CQI receiver 108).
Kamen did not explicitly disclose wherein the network is configured to: send a data package request including information regarding the analytical devices from the gateway to a remote service platform; receive from the remote service platform information regarding a plurality of available data packages (a list of available updates) in reaction to the request; determine, at the gateway, a selection of the plurality of available data packages to be downloaded from the remote service platform specific to the plurality of analytical devices in the network; request the selection of the plurality of available data packages (selecting from a list of available updates) from the remote service platform; download the requested selection of the plurality of available data packages from the remote service platform; provide the requested selection of the plurality of available data packages to the plurality of analytical devices to update data of the plurality of analytical devices.
Birtwhistle discloses wherein the network is configured to: send a data package request (sending an inquiry to Distribution server 102) including information regarding the analytical devices from the gateway to a remote service platform (Distribution server 102) (Birtwhistle, fig.1, [0016] a distribution system 100 includes a distribution server 102, a configuration device 110, a plurality of medical devices 114-118 and an update source 120. The distribution server 102 communicates with a configuration device 110 over a communications network 122. The configuration device 110 may include a configurator 112 that is configured to update a plurality of medical devices 114, 116, and 118 with device and application update files that are uploaded to the distribution server 102 via a portal 106;  [0017], the configuration device 110 will use the information of the medical device 114 (information regarding the analytical devices) to generate an inquiry to the distribution server 102 requesting available updates for the medical device 114 or applications running thereon), 
receive from the remote service platform information regarding a plurality of available data packages (a list of available updates) in reaction to the request (Birtwhistle [0017], discloses that in response to a request for available updates, the distribution server 102 searches a distribution database 104 using information contained in the inquiry to determine a list of available updates for the medical device 114 and/or available updates for the applications running on the medical device 114),
determine, at the gateway, a selection of the plurality of available data packages to be downloaded from the remote service platform specific to the plurality of analytical devices in the network (Birtwhistle [0017-0018], the distribution server 102 searches a distribution database 104 using information contained in the inquiry to determine/selecting a list of available updates for the medical device 114 and/or available updates for the applications running on the medical device 114, [0017]. The configuration device 110 will download one or more of the available updates and dependent updates and will install the updates on the medical device 114, another medical device 116, an application executed by the medical device 114 and/or the configuration device 110, [0018]),
request the selection of the plurality of available data packages (selecting from a list of available updates) from the remote service platform, (Birtwhistle [0018], discloses that the configuration device 110 upon receiving a list of available updates from the distribution server, will select one or more updates from the list that correspond to the medical device 114. Once the corresponding updates have been selected from the list, the packages and dependent updates will be downloaded and installed on the corresponding medical device 114),
download the requested selection of the plurality of available data packages from the remote service platform (Birtwhistle [0018], discloses that the configuration device 110 will download one or more of the available updates and dependent updates and will install the updates on the medical device 114, another medical device 116, an application executed by the medical device 114 and/or the configuration device 110), and
provide the requested selection of the plurality of available data packages to the plurality of analytical devices to update data of the plurality of analytical devices (Birtwhistle [0018], discloses that the configuration device 110 will download one or more of the available updates and dependent updates and will install/provide the updates on the medical device 114, another medical device 116, an application executed by the medical device 114 and/or the configuration device 110).
One of ordinary skill in the art would have been motivated to combine the teachings of Birtwhistle with the teachings of Kamen because both teachings are from the same field of endeavor with respect monitoring and updating networked medical devices.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Birtwhistle into the method by Kamen, the motivation is to ensure that applications running on medical devices are always up to date, thus, ensuring that the devices operate correctly, ensure the integrity of a medical test and enhance the user experience, Birtwhistle, [Abstract].

Regarding claim 2, Kamen modified by Birtwhistle disclose the network of claim 1, wherein the data packages comprises information that is used in operating the plurality of analytical devices (application running on the medical device, a firmware update that updates the medical device) (Birtwhistle [0015], an update file can be a language update that updates a language file of the medical device, a software update that updates an application running on the medical device, a firmware update that updates the medical device, or a database update that updates the database of a medical device. The distribution system will receive dependencies relating to the update file and can further determine additional dependencies based on the dependencies relating to the update file. Dependencies that can indicate a set of conditions that are required in order to successfully install the update file. For example, only, with respect to a firmware update for a blood glucose meter, the update provider may indicate that the most recent software update for the configuration device used to install the update is necessary. Thus, before the configuration device can update the firmware of the blood glucose meter, the configuration device will have to be updated with the most recent software update; [0018], the configuration device 110 will download one or more of the available updates and dependent updates and will install the updates on the medical device 114, another medical device 116, an application executed by the medical device 114 and/or the configuration device 110).
The motivation to combine is similar to that of claim 1.

Regarding claim 3, Kamen modified by Birtwhistle disclose the network of claim 1, wherein the data packages comprise configuration information for a particular test (Blood glucose meter) or assay or information related to a particular consumable (Birtwhistle [0015], discloses dependencies that can indicate a set of conditions that are required in order to successfully install the update file. For example, only, with respect to a firmware update for a blood glucose meter, the update provider may indicate that the most recent software update for the configuration device used to install the update is necessary. Thus, before the configuration device can update the firmware of the blood glucose meter, the configuration device will have to be updated with the most recent software update).
The motivation to combine is similar to that of claim 1.

Regarding claim 8, Kamen modified by Birtwhistle disclose the network of claim 1, further configured to:
maintain device configuration information of the plurality of analytical devices at the gateway (Birtwhistle [0024; 0035 & 0037], discloses that the configuration device (gateway – maintain/provide) 110 provides audit logs to the distributions server that provide information on the medical devices and applications. This information can be aggregated and made available to the update providers, via the user interface 202, [0024]. A distribution module 206 which may be further configured to receive audit logs of a device or application from the configuration device 110 (Configuration device/gateway maintaining and providing audit logs containing configuration information). The audit log contains records and histories relating to updates performed on a device or application); and
use the device configuration information to select the plurality of available data packages to be downloaded from the remote service platform (Birtwhistle [0038] discloses that to determine the list of available updates, the distribution module 206 may receive a device inquiry from the configuration device 110 on behalf of a medical device 114. The device inquiry may indicate a device ID, the current firmware version of the medical device 114, and the region of the device 114 (configuration information). The rules engine 204 can query the distribution device 114 with the type of the device 114 and the region of the device 114. The rules engine 204 will compare the information of the device 114 with the update package entries corresponding to the device ID to determine which, if any, components or files of the device 114 are not current).
The motivation to combine is similar to that of claim 1.

Regarding claim 10, Kamen modified by Birtwhistle disclose the network of claim 1, wherein the determination of a selection of the plurality of available data packages comprises determining which data packages are required for the plurality of analytical devices in the network (Birtwhistle [0038] discloses that to determine the list of available updates, the distribution module 206 may receive a device inquiry from the configuration device 110 on behalf of a medical device 114. The device inquiry may indicate a device ID, the current firmware version of the medical device 114, and the region of the device 114. The rules engine 204 can query the distribution device 114 with the type of the device 114 and the region of the device 114. The rules engine 204 will compare the information of the device 114 with the update package entries corresponding to the device ID to determine which, if any, components or files of the device 114 are not current; [0015] the distribution system will receive dependencies relating to the update file and can further determine additional dependencies based on the dependencies relating to the update file. Dependencies can indicate a set of conditions that are required in order to successfully install the update file. For example, only, with respect to a firmware update for a blood glucose meter, the update provider may indicate that the most recent software update for the configuration device used to install the update is necessary. Thus, before the configuration device can update the firmware of the blood glucose meter, the configuration device will have to be updated with the most recent software update).
The motivation to combine is similar to that of claim 1.

Regarding claim 11, Kamen modified by Birtwhistle disclose the network of claim 10, wherein the determining which data packages are required includes determining which data packages are missing (update files are the missing files that need to be installed on each device to ensure that the device is up to date with all of the applications running on each device) on each of the plurality of analytical devices in the network (Birtwhistle [0015; 0038] discloses an update file can refer to any file that contains an update for a device or an application of the device. For example, an update file can be a language update that updates a language file of the medical device, a software update that updates an application running on the medical device, a firmware update that updates the medical device, or a database update that updates the database of a medical device, [0015]. To determine the list of available updates, the distribution module 206 may receive a device inquiry from the configuration device 110 on behalf of a medical device 114. The device inquiry may indicate a device ID, the current firmware version of the medical device 114, and the region of the device 114. The rules engine 204 can query the distribution device 114 with the type of the device 114 and the region of the device 114. The rules engine 204 will compare the information of the device 114 with the update package entries corresponding to the device ID to determine which, if any, components or files of the device 114 are not current/missing package, [0038]).
The motivation to combine is similar to that of claim 1.

Regarding claim 14, Kamen modified by Birtwhistle disclose the network of claim 1, further configured to:
provide information indicating the received selection of the plurality of available data packages to a remote location (Birtwhistle, [0031] discloses package types include a software update, a firmware update, a language update, a document update, and a database update. The region element 338 may be referenced by a dependency element 314 or 316. The region element can include a list of regions that an update is intended for. The regions can be countries, continents, geographical regions, or another geographical division; [0064] the list of update packages provided to the configuration device indicates available update packages for the patient medical device and the available update packages are based on the geographic location data of patient medical device indicated in the inquiry and the geographic location dependency data of the available update packages).
The motivation to combine is similar to that of claim 1.

Regarding claim 15, Kamen modified by Birtwhistle disclose the network of claim 14, wherein the remote location is a location of a distributor (a location on the distribution server or a location associated with the distribution server) of the data packages (Birtwhistle [0044] discloses that once the update package data including the dependency data has been received, the portal 106 stores the update file at a location on the distribution server or a location associated with the distribution server and maintains a file path, as shown at step 524. The portal 106 will then create an update package entry to store and distribute to database 104 based on the received update package data, the dependency data and the location of the update file, as shown at step 526).
The motivation to combine is similar to that of claim 1.

Regarding claim 17, the claim is rejected with rational similar to that of claim 1.

Regarding claim 18, Kamen discloses a method of providing data packages of a plurality of analytical devices for performing in-vitro diagnosis in a hospital or laboratory network of analytical devices including a gateway (Kamen, fig. 4, [0207], discloses a hospital network 82 which includes a hospital information network 84, an EMR 85, a CPOE 86, a PIS 87, a LIS 88, an integration engine 89, a integration capabilities component 90, a clinical state manager 91, databases 92, 95 and 98, a biomed application 94, a CQI listener 93, a pump application 96, a syringe application 97, a device gateway 99, a firewall 100, and medical devices 101; [0210] discloses various medical devices 101 are used to treat patients, such as infusion devices that deliver medication, nutrition and hydration in liquid form to patients via intravenous (IV) or subcutaneous routes. A pump application 96 and a syringe application 97 are applications that provide software intelligence to medical devices 101, by receiving, filtering and analyzing raw events, and retransmitting higher-level interpretations), the method comprising:
Kamen did not explicitly disclose receiving, at a remote service platform, a data package request including information regarding the analytical devices from the gateway of the network; transmitting from the remote service platform to the gateway information regarding a plurality of available data packages in reaction to the request; receiving, at the remote service platform, a request for a selection of the plurality of available data packages to be downloaded from the remote service platform specific to the plurality of analytical devices in the network; transmitting the requested selection of the plurality of available data packages to the gateway.
Kamen discloses receiving, at a remote service platform, a data package request including information regarding the analytical devices from the gateway of the network (Birtwhistle, [0017], discloses that the configuration device 110 will use the information of the medical device 114 to generate an inquiry to the distribution server 102 requesting available updates for the medical device 114 or applications running thereon),
transmitting from the remote service platform to the gateway information regarding a plurality of available data packages in reaction to the request (Birtwhistle [0017- 0018], discloses that the distribution server 102 searches a distribution database 104 using information contained in the inquiry to determine/selecting a list of available updates for the medical device 114 and/or available updates for the applications running on the medical device 114, [0017]. The configuration device 110 will download one or more of the available updates and dependent updates and will install the updates on the medical device 114, another medical device 116, an application executed by the medical device 114 and/or the configuration device 110, [0018]);
receiving, at the remote service platform, a request for a selection of the plurality of available data packages to be downloaded from the remote service platform specific to the plurality of analytical devices in the network (Birtwhistle [0018], discloses that the configuration device 110 upon receiving a list of available updates from the distribution server, will select one or more updates from the list that correspond to the medical device 114. Once the corresponding updates have been selected from the list, the packages and dependent updates will be downloaded and installed on the corresponding medical device 114), and
transmitting the requested selection of the plurality of available data packages to the gateway (Birtwhistle [0018], discloses that the configuration device 110 will download one or more of the available updates and dependent updates and will install/provide the updates on the medical device 114, another medical device 116, an application executed by the medical device 114 and/or the configuration device 110).
The motivation to combine is similar that of claim 1.

Regarding claim 19, Kemen and Birtwhistle disclose a computer system, the computer system comprising:
a remote service platform (distribution server 102) connected to a network comprising a plurality of analytical devices and a gateway connected to the plurality of analytical devices and configured to carry out the method of claim 18 (Birtwhistle, [0016] fig. 1 illustrates an exemplary distribution system 100. The distribution system 100 includes a distribution server 102, a configuration device 110, a plurality of medical devices 114-118 and an update source 120. The distribution server 102 communicates with a configuration device 110 over a communications network 122. The configuration device 110 may include a configurator 112 that is configured to update a plurality of medical devices 114, 116, and 118 with device and application update files that are uploaded to the distribution server 102 via a portal 106).
The motivation to combine is similar that of claim 1.

Regarding claim 20, Kemen and Birtwhistle disclose a computer-readable medium including instructions which when carried out by a computer system causes the computer system to carry out the method of claims 17 (Birtwhistle fig.1, [0016], discloses a distribution system 100. The distribution system 100 includes a distribution server 102, a configuration device 110, a plurality of medical devices 114-118 and an update source 120. The distribution server 102 communicates with a configuration device 110 over a communications network 122. The configuration device 110 may include a configurator 112 that is configured to update a plurality of medical devices 114, 116, and 118 with device and application update files that are uploaded to the distribution server 102 via a portal 106. The configurator 112 may be comprised of computer executable instructions that are executed by a processor of the configuration device 110).
The motivation to combine is similar that of claim 1.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 2013/0346108 A1), in view of Birtwhistle (US 2013/0036210 A1), further in view of Kehr et al.  (US 2003/0036683 A1).

Regarding claim 4, Kemen and Birtwhistle disclose the network of claim 3, but did not explicitly disclose wherein the consumable is a reagent (an insulin), a calibration material, a quality control material or another substance required for carrying out tests or assays at the analytical device.
Kehr discloses wherein the consumable is a reagent, a calibration material, a quality control material or another substance required for carrying out tests or assays at the analytical device (Kehr [0085] discloses a glucose monitor 106, attached to a patient, could wirelessly transmits treatment information indicating the patient's glucose level to the patient's medical monitoring device 102 or central monitoring device 105 at selected time intervals. Medical monitoring device 102 or central monitoring device 105 could also periodically poll an insulin administration monitor 106 to receive data indicating the date, time, and dosing amount of the patient's insulin medication. The insulin is a reagent used in the blood glucose meter to test/measure the blood glucose level).
One of ordinary skill in the art would have been motivated to combine the teachings of Kehr into Kemen and Birtwhistle because these teachings are from the same field of endeavor with respect monitoring networked medical devices.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Kehr into the method by Kemen and Birtwhistle, thereby enabling updating instructions for managing medical devices, thus, ensuring the integrity of a medical test and enhance the user experience, Kehr, [0085].

Regarding claim 5, Kemen and Birtwhistle disclose the network of claim 1, but did not explicitly disclose wherein the data packages comprises information regarding a particular reagent lot.
Kehr discloses wherein the data packages comprises information regarding a particular reagent lot (Insulin) (Kehr [0085], discloses a Medical monitoring device 102 or central monitoring device 105 periodically polling a particular reagent (insulin) administration monitor 106 to receive data indicating the date, time, and dosing amount of the patient's insulin medication).
The motivation to combine is similar to that of claim 4. 
 
Regarding claim 6, Kemen and Birtwhistle disclose the network of claim 1, but did not explicitly disclose wherein the information regarding the analytical devices comprises information regarding installed consumables of the devices.
Kehr discloses wherein the information regarding the analytical devices comprises information regarding installed consumables of the devices (Kehr [0085], discloses that after receiving the treatment information, medical monitoring device 102 or central monitoring device 105 could query a diabetes disease management database within information management system 109 to access and/or download/install a software module that, when applied to analyze the glucose data levels and insulin dosing levels, produces new instructions (new information about installed insulin) for the patient about insulin dosing and glucose monitoring).
The motivation to combine is similar to that of claim 4. 

Regarding claim 7, Kemen, Birtwhistle and Kehr discloses the network of claim 6, wherein the consumables are reagents (Insulin), calibration materials or quality control materials (Kehr [0085] discloses a glucose monitor 106, attached to a patient, could wirelessly transmits treatment information indicating the patient's glucose level to the patient's medical monitoring device 102 or central monitoring device 105 at selected time intervals. Medical monitoring device 102 or central monitoring device 105, periodically poll an insulin/reagent administration monitor 106 to receive data indicating the date, time, and dosing amount of the patient's insulin medication. The insulin is a reagent used in the blood glucose meter to test/measure the blood glucose level).
The motivation to combine is similar to that of claim 4. 

Claim(s) 9,12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 2013/0346108 A1), in view of Birtwhistle (US 2013/0036210 A1), further in view of Hammond et al. (US 2005/0144616 A1).

Regarding claim 9, Kemen and Birtwhistle disclose the network of claim 8, but did not explicitly disclose further configured to: update the device configuration information at the gateway (secondary server) after receiving the requested selection of the plurality of available data packages from the remote service platform after installation of the data packages on the devices.
Hammond discloses update the device configuration information at the gateway (secondary server - 102) after receiving the requested selection of the plurality of available data packages from the remote service platform after installation of the data packages on the devices (Hammond [0077] the secondary server can transmit request for updates on behalf of the multiple devices, 103A-103C on the network. Further, the secondary server may be adapted to maintain updates and automatically receive and apply updates from the update server when updates become available. Thus, after the installation of an initial update on a device, the secondary server/gateway automatically monitors the availability of new updates and when available install the new update on the device). 
One of ordinary skill in the art would have been motivated to combine the teachings of Hammond with the teachings of Kemen and Birtwhistle because these teachings are from the same field of endeavor with respect to providing updates to networked field devices.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Hammond into the method by Kemen and Birtwhistle, thereby enabling a secondary server/gateway to download updates from an update server and provide the updates to requesting devices, thus, reducing the traffic to the update server and enhance the user experience, Hammond, [0077].

Regarding claim 12, Kemen and Birtwhistle disclose the network of claim 1, but did not explicitly disclose wherein each data package is only downloaded by the gateway once regardless of a number of analytical devices in the network the data package is to be installed on.
Hammond wherein each data package is only downloaded by the gateway once regardless of a number of analytical devices in the network the data package is to be installed on (Hammond [0078], One advantage of having a secondary server is that each device that needs to be updated does not have to contact the update server for updates. Alternatively, a secondary server is provided that determines if updates are available, and downloads the appropriate software from the update server one time. In conventional software distribution systems, the same software is downloaded multiple times by different clients. As a result, each client must have the capability to communicate with the update server, requiring a more capable client.
The motivation to combine is similar to that of claim 9

Regarding claim 13, Kemen and Birtwhistle disclose the network of claim 1, did not explicitly disclose wherein the receipt of the data packages is scheduled at a predetermined time or happens upon receiving a message.
Hammond disclose wherein the receipt of the data packages is scheduled at a predetermined time or happens upon receiving a message (Hammond [0079], user is provided control over which devices actually get updated, and at what time those updates occur. That is, the download and update of devices do not need to be performed consecutively, i.e., once the update is downloaded, it is applied. Rather, the update process may be user-configurable in that downloads may be applied according to a predetermined schedule or a set of rules sometime after the update is downloaded).
The motivation to combine is similar to that of claim 9

Regarding claim 16, Kemen and Birtwhistle disclose the network of claim 1, but did not explicitly disclose further configured to: schedule, at the gateway, a distribution of the received selection of the plurality of available data packages to the plurality of analytical devices according to one or more data package selection or data package distribution rules, wherein the rules include a rule forcing a staggered distribution of data packages to analytical devices of the same type to ensure that at least one device of the type is available at a given time and/or a rule scheduling a distribution to the analytical devices taking into account an idle state and/or a work load of the analytical devices.
Hammond discloses at the gateway, a distribution of the received selection of the plurality of available data packages to the plurality of analytical devices according to one or more data package selection or data package distribution rules (Hammond [0079], user is provided control over which devices actually get updated, and at what time those updates occur. That is, the download and update of devices do not need to be performed consecutively, i.e., once the update is downloaded, it is applied. Rather, the update process may be user-configurable in that downloads may be applied according to a predetermined schedule or a set of rules sometime after the update is downloaded).
wherein the rules include a rule forcing a staggered distribution of data packages to analytical devices of the same type to ensure that at least one device of the type is available at a given time and/or a rule scheduling a distribution to the analytical devices considering an idle state and/or a work load of the analytical devices (Hammond [0079], user is provided control over which devices actually get updated, and at what time those updates occur. That is, the download and update of devices do not need to be performed consecutively, i.e., once the update is downloaded, it is applied. Rather, the update process may be user-configurable in that downloads may be applied according to a predetermined schedule or a set of rules sometime after the update is downloaded).
The motivation to combine is similar to that of claim 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to maintenance of medical devices in a hospital network.
Mruthyunjaya et al. (US 2013/0132109 A1)
Kamen et al. (US 2014/0180711 A1)
Arrizza et al. (US 2017/0286637 A1)
Carnes et al. (US 2014/0266783 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/Examiner, Art Unit 2451                                                                                                                                                                                                        

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451